         Case 1:18-cv-01232-LJV Document 11 Filed 11/17/20 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 GREGORY JOHNSON,

               Plaintiff,
                                                       18-CV-01232-LJV
        v.                                             DECISION & ORDER

 NEW BERN TRANSPORT
 CORPORATION,

               Defendant.




                                        INTRODUCTION



       On November 5, 2018, the plaintiff, Gregory Johnson, filed a complaint alleging a

violation of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681, et. seq. Docket

Item 1. The defendant, New Bern Transport Corporation (“New Bern”), failed to appear

and defend this action, and the time to do so expired. Therefore, on May 29, 2019,

Johnson asked the Clerk of the Court to enter a default against New Bern, Docket Item

4, and default was entered on May 30, 2019, Docket Item 5. On September 10, 2020,

Johnson moved for a default judgment, seeking $1,000 in statutory damages and

$4,960 in costs and fees. Docket Item 9. For the reasons below, the Court grants the

motion in part and denies it in part.
          Case 1:18-cv-01232-LJV Document 11 Filed 11/17/20 Page 2 of 11




                                    BACKGROUND


      In September 2015, Johnson applied for a job with New Bern.1 Docket Item 1 at

2. As a part of the hiring process, New Bern “procured or caused to be procured a

consumer report regarding [Johnson],” as was New Bern’s standard practice. Id. But,

in violation of the FCRA, New Bern did not disclose to Johnson that it would procure a

consumer report “in a document that consists solely of the disclosure.” Id. Johnson did

not know that his rights under the FCRA were violated “until he received a class action

settlement notice in August 2018,” alerting him to a FCRA class action lawsuit filed in

the South District of New York against New Bern’s parent company. Id. at 3. On

August 31, 2018, Johnson opted out of that class action settlement. Id.

      On November 5, 2018, Johnson commenced this action. Id. A few weeks later,

Johnson filed an affidavit of service, attesting that New Bern had been served on

November 13, 2018. Docket Item 3. New Bern never appeared or otherwise defended

this action, and Johnson now seeks entry of a default judgment. Docket Item 9.


                                 LEGAL PRINCIPLES



   I. DEFAULT JUDGMENT


      Rule 55 of the Federal Rules of Civil Procedure sets forth the multi-step and

multi-pronged process for obtaining a default judgment. See generally Enron Oil Corp.


      1  Upon entry of default, the court accepts as true the complaint’s factual
allegations, except those relating to damages, and draws all reasonable inferences in
the moving party’s favor. See Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009);
Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992)
(citing Flaks v. Koegel, 504 F.2d 702, 707 (2d Cir. 1974)).
                                            2
        Case 1:18-cv-01232-LJV Document 11 Filed 11/17/20 Page 3 of 11




v. Diakuhara, 10 F.3d 90, 95 (2d Cir. 1993). Rule 55(a) states that “[w]hen a party

against whom a judgment for affirmative relief is sought has failed to plead or otherwise

defend, and that failure is shown by affidavit or otherwise, the clerk must enter the

party’s default.” Fed. R. Civ. P. 55(a). If, as here, the plaintiff seeks a judgment for an

amount other than a “sum certain,” she then “must apply to the court for a default

judgment.” Fed. R. Civ. P. 55(b). That step, in turn, involves a multi-pronged analysis:

(1) legal liability, (2) equitable considerations, and (3) damages calculation. The Clerk

of the Court previously entered a default against New Bern, Docket Item 5, so the Court

proceeds to the Rule 55(b) considerations.

       To determine whether to enter a default judgment, courts first decide whether

“liability is established as a matter of law when the factual allegations of the complaint

are taken as true.” Bricklayers & Allied Craftworkers Local 2, Albany, N.Y. Pension

Fund v. Moulton Masonry & Const., LLC, 779 F.3d 182, 187 (2d Cir. 2015) (citing City of

New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 137 (2d Cir. 2011)). “[I]t [is] the

plaintiff’s burden to demonstrate that those uncontroverted allegations, without more,

establish the defendant’s liability on each asserted cause of action.” Gunawan v. Sake

Sushi Rest., 897 F. Supp. 2d 76, 83 (E.D.N.Y. 2012) (collecting cases).

       Courts then consider whether equitable factors favor the entry of a default

judgment. “Court[s] [are] guided by the same factors [that] apply to a motion to set

aside entry of a default.” Rodriguez v. Almighty Cleaning, Inc., 784 F. Supp. 2d 114,

123 (E.D.N.Y. 2011). Those factors include “(1) whether the default was willful; (2)

whether setting aside the default would prejudice the adversary; and (3) whether a

meritorious defense is presented.” Enron, 10 F.3d at 96 (citations omitted).



                                             3
         Case 1:18-cv-01232-LJV Document 11 Filed 11/17/20 Page 4 of 11




       Willfulness encompasses “conduct that is more than merely negligent or

careless” and is appropriately found “where the conduct of counsel or the litigant was

egregious and was not satisfactorily explained.” S.E.C. v. McNulty, 137 F.3d 732, 738

(2d Cir. 1998) (citation omitted). Prejudice requires a showing of more than “delay

alone”; instead, the delay must have caused the loss of evidence, created increased

difficulties in discovery, or provided increased opportunity for fraud and collusion. Davis

v. Musler, 713 F.2d 907, 916 (2d Cir. 1983). And to present a meritorious defense, “the

defendant need not establish his defense conclusively, but he must present evidence of

facts that, ‘if proven at trial, would constitute a complete defense.’” McNulty, 137 F.3d

at 740 (quoting Enron, 713 F.2d at 98) (additional citation omitted).

       Finally, if a court determines that entry of a default judgment is legally and

equitably appropriate, it determines the amount of damages. Although a party’s default

“is deemed to constitute a concession of all well[-]pleaded allegations of liability,” it “is

not considered an admission of damages.” Greyhound Exhibitgroup, 973 F.2d at 158.

“The district court [therefore] must ... conduct an inquiry in order to ascertain the amount

of damages with reasonable certainty.” Credit Lyonnais Sec. (USA), Inc. v. Alcantara,

183 F.3d 151, 155 (2d Cir. 1999) (citation omitted). “If . . . the amount of damages

must be ascertained, the court may conduct a hearing or order a reference.” Enron, 10

F.3d at 95 (citing Fed. R. Civ. P. 55(b)(2)).

       “The dispositions of motions for . . . defaults judgments . . . are left to the sound

discretion of a district court.” Id. at 95. But as a rule, “defaults are generally disfavored

and are reserved for rare occasions.” Id. at 96. Cf. New York v. Green, 420 F.3d 99,

104 (2d Cir. 2005) (characterizing a default judgment as “the most severe sanction [that



                                                4
           Case 1:18-cv-01232-LJV Document 11 Filed 11/17/20 Page 5 of 11




a] court may apply” and explaining that although “[a] motion to vacate a default

judgment is addressed to the sound discretion of the district court, . . . [the Second

Circuit] ha[s] expressed a strong preference for resolving disputes on the merits”

(citations omitted)).




II.    FCRA


       “Congress enacted the FCRA in 1970 to promote efficiency in the Nation’s

banking system and to protect consumer privacy.” TRW, Inc. v. Andrews, 534 U.S. 19,

23 (2001) (citing 15 U.S.C. § 1681(a) (1994)). The FCRA accordingly “establishes the

responsibilities and rights of consumers, furnishers of credit information, credit reporting

agencies [ ], and users of credit information.” Hawthorne v. Citicorp Data Systems, Inc.,

216 F. Supp. 2d 45, 47 (E.D.N.Y. 2002), superseded on other grounds by 219 F.R.D. 47

(E.D.N.Y. 2003) (citing 15 U.S.C. § 1681(b) (setting forth purposes of the [FCRA]); §

1681n (setting forth consumer remedies under the [FCRA]); § 1681s-2 (setting forth

duties of furnishers of information)).

       Under the FCRA, a prospective employer may obtain an applicant’s consumer

report for “employment purposes,” so long as the employer complies with the disclosure

requirement of section 1681b(b)(2)(A):

       [A] person2 may not procure a consumer report, or cause a consumer report
       to be procured, for employment purposes with respect to any consumer,
       unless—
       (i) a clear and conspicuous disclosure has been made in writing to the
       consumer at any time before the report is procured or caused to be

       2 The FCRA defines “person” as “any individual, partnership, corporation, trust,
estate, cooperative, association, government or governmental subdivision or agency, or
other entity.” 15 U.S.C. § 1681a(b).
                                             5
           Case 1:18-cv-01232-LJV Document 11 Filed 11/17/20 Page 6 of 11




       procured, in a document that consists solely of the disclosure, that a
       consumer report may be obtained for employment purposes; and
       (ii) the consumer has authorized in writing (which authorization may be
       made on the document referred to in clause (i)) the procurement of the
       report by that person.

15 U.S.C. § 1681b(b)(2)(A). The FCRA also imposes civil liability on “[a]ny person who

willfully fails to comply with” the stand-alone disclosure requirement. 15 U.S.C.

§ 1681n(a).


                                       DISCUSSION



I.     LIABILITY


       Johnson asserts that New Bern “willfully” violated the stand-alone disclosure

requirement by failing to disclose its procurement of his consumer report “in a document

that consists solely of the disclosure.”3 Docket Item 1 at 2. “Willful” in the context of the

FCRA means “reckless disregard of statutory duty.” Safeco Ins. Co. of America v. Burr,

551 U.S. 47, 57 (2007).

       “An erroneous reading of the statutory requirements of the FCRA disclosure

requirements is not ‘reckless’ unless it is ‘objectively unreasonable.’” Jones v. Halstead

Management Co., LLC, 81 F. Supp. 3d 324, 333 (S.D.N.Y. 2015) (quoting Safeco Ins.,

551 U.S. at 69). For example, “a disclosure that includes a liability waiver deviates so

far from the FCRA [single-disclosure] requirement” that it is “objectively unreasonable”

and “adequately alleges willfulness.” Id. at 333-34. A plaintiff also can adequately


       3Johnson’s complaint alleges both negligent and willful violations of the FCRA,
but he moves for entry of a default judgment only on the latter. See Docket Item 1 at 3-
4.

                                              6
         Case 1:18-cv-01232-LJV Document 11 Filed 11/17/20 Page 7 of 11




plead willfulness by alleging that the defendant was required to obtain the plaintiff’s

consent to procure a consumer report under section 1681b but failed to do so. See

Boyd v. CEVA Freight, LLC, 2013 WL 6207418, at *7 (E.D. Va. Nov. 27, 2013) (“Section

1681b(b)(2) provides sufficiently clear guidance that [the defendant] should have known

the administrative procedures required of it when handling [the plaintiff’s] application.”

(emphasis in original)).

       Taking the undisputed facts in Johnson’s complaint as true, the Court is satisfied

that New Bern willfully violated the stand-alone disclosure requirement. New Bern’s

failure to comply with the clear mandate of section 1681b(b)(2)(A) amounts to reckless

disregard of its statutory obligation.




II.    EQUITIES


       Johnson argues that the equities favor entry of a default judgment because of

“[New Bern’s] lack of due diligence and failure to otherwise participate in the

proceedings, despite ample opportunities to do so.” Docket Item 9-3 at 3. In support of

his position, Johnson observes that New Bern’s in-house counsel contacted Johnson’s

attorney on January 29, 2019; that the two engaged in settlement discussions; and that

New Bern therefore knew that this action was pending. Docket Item 7. But when those

settlement discussions broke down, New Bern failed to answer despite Johnson’s

“repeated assurances” that he would pursue a default judgment if New Bern did not

answer the complaint. Docket Item 9-1 at 1.

       This Court agrees that the equities clearly favor entry of a default judgment. New

Bern’s default certainly appears willful: defense counsel knew about the case, see id.;

                                             7
          Case 1:18-cv-01232-LJV Document 11 Filed 11/17/20 Page 8 of 11




Docket Item 7, but failed to enter a notice of appearance or otherwise defend it. Not

awarding Johnson a default judgment would prejudice him, especially given his decision

to defer pursuit of his claim while engaging in settlement negotiations. And at least on

the face of the complaint, there appear to be no meritorious defenses to Johnson’s

claims. The Court therefore turns to the issue of damages.




III.     DAMAGES


         A.    Statutory Damages

         The FCRA provides for statutory damages “of not less than $100 and not more

than $1,000” for each violation, 15 U.S.C. § 1681n(a)(1)(A), but does not provide criteria

for assessing such damages. Nevertheless, a plaintiff need not prove actual injury or

harm to recover statutory damages; he must show only that the defendant’s violation

was willful. See Beaudry v. TeleCheck Services, Inc., 579 F.3d 702, 705 (6th Cir.

2009).

         Johnson seeks $1,000 in statutory damages because “the [ ] fact the required

statutory language was not even provided [to him] . . . much less set solely in a

separate document clearly establish[es] a reckless disregard of the [FCRA’s]

requirements.” Docket Item 9-3 at 4. Johnson also notes that New Bern “has been

aware of this litigation but has refused to answer despite being warned that a default

judgment would be pursued,” and he argues that this “speaks volumes of its desire to

account for its actions.” Id. But while those allegations of willfulness, both in violating

the statute and defaulting, are necessary and adequate prerequisites to the entry of a

default judgment, see supra, they add little to the damages calculus.

                                              8
        Case 1:18-cv-01232-LJV Document 11 Filed 11/17/20 Page 9 of 11




       The requested award of $1,000 is excessive. Johnson does not allege facts

demonstrating that New Bern’s violation was particularly egregious. See, e.g., In re

Clark, 500 B.R. 823, 848 (W.D. Tex. 2013) (awarding $1,000 when the defendant’s

violation was “egregious and malicious” and to “compensate the [p]laintiff for harm to

her reputation, her security, and her loss of time”). Nonetheless, in light of the FCRA’s

clear obligations and warning of the possible penalties that a violation might entail, an

award of $500 is appropriate.


       B.     Attorney’s Fees


       Under the FCRA, courts have discretion to award reasonable attorney’s fees to

successful litigants. See 15 U.S.C. § 1681n(a)(3). A court should consider case-specific

variables in setting a reasonable hourly rate, which in turn should be used to calculate

the “presumptively reasonable fee.” Arbor Hill Concerned Citizens Neighborhood Ass’n

v. Cty of Albany, 493 F.3d 110, 111-12 (2d Cir. 2007), amended on other grounds by

522 F.3d 182 (2d Cir. 2008). The hourly rates charged in the reviewing court’s district

are presumptively the rates that the court should use. Simmons v. N.Y.C. Transit Auth.,

575 F.3d 170, 174-75 (2d Cir. 2009). Therefore, this Court considers the prevailing rate

in the Western District of New York in determining a reasonable fee here. See Blum v.

Stenson, 465 U.S. 886, 895 n.11 (1984) (considering the market rate for “similar

services by lawyers of reasonably comparable skill, experience, and reputation”).

       In support of his motion, Johnson submitted time records indicating that Seth J.

Andrews, Esq., an attorney with sixteen years of experience, including practice in

consumer litigation, expended fifteen hours in this action. Docket Item 9-1 at 2; Docket

Item 9-2. The requested hourly rate for Andrews is $300. Docket Item 9-1 at 2.

                                             9
           Case 1:18-cv-01232-LJV Document 11 Filed 11/17/20 Page 10 of 11




          The Court finds the requested hourly rate and hours reasonable given recent

case law in this district, Andrews’s experience in consumer litigation, his work drafting

the pleadings and motions, and his efforts to resolve the case. See, e.g., Hallmark v.

Cohen & Slamowitz, LLP, 378 F. Supp. 3d 222, 228-29 (W.D.N.Y. 2019) (surveying

reasonable attorney fees in Western District of New York FDCPA cases and setting a

reasonable rate for Andrews at $300 per hour). Therefore, the Court awards Johnson

$4,500 in attorney’s fees. The Court also awards Johnson $460 in court and service

costs under section 1681n(a)(3).



                                       CONCLUSION


          For the reasons stated above, the motion for a default judgment, Docket Item 9,

is GRANTED IN PART and DENIED IN PART.


                                             ORDER


          In light of the above, IT IS HEREBY

          ORDERED that Johnson’s motion for a default judgment is granted in part and

denied in part; and it is further

          ORDERED that Johnson is awarded $500 in statutory damages; and it is further

          ORDERED that Johnson is awarded $4,960 in attorney’s fees and costs; and it is

further

          ORDERED that the Clerk of the Court shall enter judgment against the defendant

in the amount of $5,460; and it is further

          ORDERED that the Clerk of the Court shall close this case.


                                                10
Case 1:18-cv-01232-LJV Document 11 Filed 11/17/20 Page 11 of 11




SO ORDERED.

Dated: November 17, 2020

       Buffalo, New York




                               LAWRENCE J. VILARDO
                               UNITED STATES DISTRICT JUDGE




                              11
